Title: To Thomas Jefferson from DeBures Freres, 24 June 1820
From: Freres, DeBures
To: Jefferson, Thomas


            
            
              
              
          facture des Livres remis en une caisse cordée et emballée en toile grasse et maigre, marquée Libri #5. M.T.J. adressée au Havre, à M. Beaslie, consul americain.le 24 Juin 1820.ƒXenophontis opera. gr. et lat. ex edit Schneideri et Zeunii, Edinburgi, 1811. 10 vol. in-12, cart.120.histoire des republiques Italiennes, par Sismondi, in-8o br. les Tomes 12 a 16, 5 vol.30.Ciceronis epistolae ad quintum fratrem, et ad Brutum, cum not. var. Hagae comit. 1725, in-8o vel.12.Juliani Imperat. Cæsares. gr.  lat. et gall. cum not. var. ed. J.M. heusinger, gothae, 1741, in-80 dem. rel.8.Collection des Moralistes françois, publiée par amaury Duval, paris, 1820, in-8o Tom 1 et 2. br. cont. montaigne10.frais de Caisse, de Douane, d’Emballage, &c.





11.50avoir,191.ƒ50d’après le Compte de 1819
193.10Il Reste dû
38.ƒ40
            